Citation Nr: 0403982	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
malignant melanoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
February 1959, from April 1959 to April 1965, and from August 
1965 to August 1975.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that there is no additional disability 
associated with the veteran's malignant melanoma that is the 
result of treatment provided by the Department of Veterans 
Affairs (VA).


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for malignant melanoma is not warranted.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) first notes that this 
matter has already been developed pursuant to the guidelines 
established in the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  
In this regard, it is noted that the veteran primarily 
contends that he sustained additional disability as a result 
of the VA's failure to diagnose his malignant melanoma at an 
earlier point in time (during the over 25 year period he had 
been treated by VA prior to the diagnosis of malignant 
melanoma by a private doctor in late 2001).  However, after 
being specifically advised that he had not produced evidence 
of additional disability associated with his malignant 
melanoma as a result of VA treatment in the rating decision 
in August 2002 and statement of the case issued in November 
2002, the veteran has still not provided evidence that he 
sustained additional disability as a result of VA treatment.  
Thus, the Board finds that this claim would not benefit from 
any further development and the VCAA is arguably not even 
applicable.  In addition, even if the VCAA were found to 
apply to this case, the veteran has been provided with an 
opinion as to the conduct of the VA physicians with respect 
to the diagnosis and treatment of face lesions and the 
existence of additional disability relative to his malignant 
melanoma, and was given an opportunity to provide evidence in 
response to that opinion, without any indication that there 
would be any further action taken by VA.  The record also 
contains a May 2002 letter from the regional office (RO) to 
the veteran, advising the veteran that he still needed to 
provide medical evidence that some disability associated with 
his malignant melanoma was incurred or aggravated as a result 
of VA treatment.  Quartuccio v. Prinicipi, 16 Vet. App. 183 
(2002).  In fact, when the veteran provided two photographs 
of his face and copies of treatment records in response to 
the RO's May 2002 letter that same month, the veteran 
provided the RO with a written statement in which he stated 
that he had no further medical evidence to submit at this 
time.

Moreover, the veteran has been provided with the applicable 
laws and regulations, and there is no indication that there 
are any outstanding pertinent records that have not already 
been obtained or that are not adequately addressed by 
documents contained within the claims file.  Thus, the Board 
finds that further notice and/or development in this matter 
is not required under the VCAA.

A review of the testimony and statements of the appellant 
reflects that he generally asserts dissatisfaction with the 
overall quality of medical treatment rendered by the VA in 
the years precedent to the diagnosis of his malignant 
melanoma in December 2001.  More specifically, he in essence 
asserts that the VA should have diagnosed his condition at an 
earlier point in time, and that its failure to do so has 
somehow caused additional residual disability.

VA treatment records over the period of November 1975 to May 
2002 reflect that in July 1980, the veteran was treated for a 
2 centimeter raised keratotic lesion over the left temple.  
In an operative report from July 1980, the lesion was 
identified as a hyperkeratotic wart on the left temple.  It 
was noted that a biopsy was taken prior to the lesion being 
electrocoagulated and scraped.  The biopsy evaluation report 
reflects a diagnosis of benign seborrheic keratosis.  

A VA treatment record from January 1996 reflects continuing 
complaints with respect to a brown lesion in the right temple 
area.  Examination revealed two lesions on the right temple, 
one .5 X .5 centimeters and the other, .7 X .8 centimeters. 

A VA treatment records from October 1996 reflect that the 
veteran was treated for a three millimeter lesion on the left 
parietal area.  The assessment was nevi versus warty tissue, 
and the veteran was referred to the surgical clinic.

Private treatment records for the period of December 2001 to 
January 2002 reflect that in December 2001, a biopsy taken 
from a lesion on the right temple was determined to reveal 
markedly sun-damaged skin with melanoma in situ, completely 
excised, with changes from prior biopsy.  At the end of 
December 2001, evaluation of the right temporal lesion 
revealed that the lesion was quite large and needed to be re-
excised with complete removal of possible melanoma.  

A private operative report from the middle of January 2002 
reflects the excision of a 5 by 4 centimeter melanoma of the 
right cheek, using wide excision with cervicofacial 
advancement for closure and parotid sentinel biopsy.  The 
biopsy revealed malignant melanoma.  Physical examination at 
this point revealed pretty good healing of the closure site.  
A private consultation report from March 2002 reflects that 
the veteran had grown a beard that fit nicely into his right 
facial scar.  No evidence of recurrence was seen and no 
adenopathy was felt in the neck.  

Two photographs of the veteran's face were provided by the 
veteran in May 2002.  

In August 2002, a VA physician indicated that he reviewed all 
of the five volumes of the veteran's claims file and was 
unable to find any specific past complaint concerning the 
lesion of the face identified by the veteran.  Therefore, the 
examiner concluded that the VA did not fail to diagnose the 
melanoma of this veteran's face, as there was no mention of 
any suspicious facial lesion during the examiner's review of 
the records over the years.

In October 2002, the examiner that previously reviewed the 
veteran's claims file in August 2000, once again reviewed the 
veteran's claims file as a result of the fact that while 
there was no prior evidence of lesions on the face, there was 
some medical evidence of lesions on the left and right 
temporal areas.  He noted that such documentation included a 
biopsy of the left temporal area in July 1980 and another 
biopsy of the right cheek in January 2002 that revealed 
malignant melanoma in situ.  Also reviewed by the examiner 
was a medical record entry for January 1996, noting a brown 
lesion in the right temple area.  The examiner also noted 
that there was no further mention of any of these lesions, 
their etiologies, or their treatments.  The examiner assumed 
that since they were not indicated to be suspicious, then no 
further therapy was recommended at that time.  He further 
assumed that if the lesions were suspicious in nature, the 
physician would have suggested removal.  

With respect to the documentation dated in January 1996, the 
examiner further stated that both lesions were less than 1 
centimeter square, and that it appeared that these lesions 
were not found to be suspicious because no therapy was 
performed and there were no other recommendations.  The 
examiner further indicated that he reviewed the veteran's 
medical records again in their entirety.  He noted that a 
benign seborrheic keratosis had been removed from the 
veteran's left temple in 1980.  Based on the location of the 
lesions in 1980, 1996, and 2002, it appeared to the examiner 
that these involved three different lesions.  He also did not 
agree with the veteran's assertion that some type of 
malignancy was missed in 1996 based on the documentation from 
that date which referred to a lesion in the right temple area 
that was not considered suspicious, at least according to an 
interpretation of the medical record.  The examiner concluded 
that it appeared that there was no additional disability 
incurred by the veteran as a result of VA medical or surgical 
treatment or examination.  The examiner commented that even 
though a photograph in the claims file did show a disfiguring 
postoperative scar on the right side of the face from the 
melanoma excision, "one must understand that melanoma 
lesions are dangerous, and wide local excision can many times 
prevent melanoma spread, avoiding death due to metastases."  
The examiner went on to state that "current medical science 
cannot predict which skin lesions will or will not become 
malignant."  Lesions that previously appeared benign could 
certainly change behavior, but it was not medically or 
humanly possible to predict which would do so.

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in May 2002 and, accordingly, the claim will be 
adjudicated by the Board, as it was by the RO, under the 
version of 38 U.S.C.A. § 1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability, and as to the 
veteran's claim for 38 U.S.C.A. § 1151 benefits based on his 
malignant melanoma, the Board finds that there is 
insufficient medical evidence of currently identifiable 
additional disability related to his VA treatment.  In 
addition, as was noted previously, the RO's rating decision 
in August 2002 and statement of the case issued in November 
2002 clearly placed the veteran and his representative on 
notice of the need for the veteran to produce evidence of 
identifiable additional disability that was the result of 
actions taken by the VA, and the record does not contain such 
evidence.  In fact, it appears from the existing records that 
treatment of the veteran's malignant melanoma since the 
excisions conducted in December 2001 and January 2002 has 
been largely successful.

In support of the veteran's claims the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that VA medical treatment caused 
him additional disability.  However, it is long-established 
that the veteran, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, it has 
not been demonstrated that the veteran possesses the 
requisite knowledge, skill, training, or education to qualify 
as a medical expert in order for such statements to be 
considered competent evidence.  Espiritu v. Derwinski, supra.  
In short, the veteran's own speculations as to medical 
matters are without any probative value.

As for the contemporaneous treatment records themselves, as 
was already mentioned, they are not reflective of additional 
disability associated with the veteran's malignant melanoma, 
and with respect to the VA's diagnosis and treatment of this 
condition, it reflects a VA opinion that concludes that there 
is no evidence that additional disability was caused by any 
failure on the part of VA.  

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that 
additional residual disability has been sustained by the 
veteran as a result of the treatment administered to the 
veteran by the VA.  Accordingly, the claim of entitlement to 
VA benefits pursuant to 38 U.S.C.A. § 1151 is denied.


ORDER

The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for malignant melanoma is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



